DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 7, 8, 10, 11, 14, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US Publication 2015/0318109).




    PNG
    media_image1.png
    602
    585
    media_image1.png
    Greyscale

Figure 1 of Lee with Examiner’s Comments (Figure 1EC)

    PNG
    media_image2.png
    518
    679
    media_image2.png
    Greyscale

Figure 2 of Lee wit Examiner’s Comments (Figure 2EC)

In re claim 1, Lee discloses an electronic component, comprising: 
a laminate (110 – Figure 2, ¶23) including a plurality of internal electrodes (E1, E2, E3 – Figure 2EC, ¶29) alternately laminated in a lamination direction with dielectric layers (118 – Figure 2EC, ¶27) interposed between the plurality of internal electrodes (Figure 2), the laminate including: 
a first main surface (5 – Figure 2, ¶26) and a second main surface (6 – Figure 2, ¶26) opposite to each other in the lamination direction; 
a first side surface (1 – Figure 1, ¶26) and a second side surface (2 – Figure 1, ¶26) opposite to each other in a width direction perpendicular or substantially perpendicular to the lamination direction; and 
a first end surface (3 – Figure 1, ¶26) and a second end surface (4 – Figure 1, ¶26) opposite to each other in a length direction perpendicular or substantially perpendicular to the lamination direction and the width direction (Figure 1, Figure 2); and 
external electrodes (131, 132 – Figure 1, Figure 2, ¶36) provided on surfaces of the laminate (110 – Figure 1, Figure 2) and electrically connected to the internal electrodes (E1, E2, E3 – Figure 2EC); 
wherein each of the dielectric layers includes Ti and Mg (¶31-32); 
when a cross section including the length direction and the width direction of the laminate is viewed from the lamination direction, side margin portions (SM – Figure 1EC, Figure 2) each include a dielectric including Ti and Mg (¶31-32), each of the side margin portions (SM – Figure 1EC, Figure 2) being a region in which the plurality of the internal electrodes do not exist (Figure 1, Figure 2); and 
a molar ratio of Mg to Ti included in the side margin 27portions is smaller than a molar ratio of Mg to Ti included in the dielectric layers (¶84, Table 1: Sample 10).	
In re claim 6, Lee discloses the electronic component according to claim 1, as explained above. Lee further discloses wherein the electronic component is one of a multilayer ceramic capacitor, an inductor, or an LC filter (Abstract, ¶3).
In re claim 7, Lee discloses the electronic component according to claim 1, as explained above. Lee further discloses wherein the electronic component (110 – Figure 1) has a rectangular or substantially rectangular parallelepiped shape (Figure 1).
In re claim 8¸ Lee discloses the electronic component according to claim 1, as explained above. wherein a size of the electronic component (110 – Figure 1) is about 0.2 mm to about 3.2 mm inclusive in the length direction, about 0.1 mm to about 1.6 mm in the width direction, and about 0.1 mm to about 1.6 mm inclusive in the lamination direction (¶87).
In re claim 10, Lee discloses the electronic component according to claim 1, as explained above. Lee further discloses wherein each of the plurality of dielectric layers (118 – Figure 2) includes Ba (¶33-34).
In re claim 11, Lee discloses the electronic component according to claim 1, as explained above. Lee further discloses wherein each of the plurality of dielectric layers (118 – Figure 2EC) includes dielectric 29ceramic particles having a perovskite structure (¶33-34).
In re claim 14, Lee discloses the electronic component according to claim 1, as explained above. Lee further discloses wherein each of the plurality of dielectric layers (118 – Figure 2) includes Ba (¶33-34).
In re claim 15, Lee discloses the electronic component according to claim 1, as explained above. Lee further discloses wherein each of the plurality of internal electrodes includes Ni (¶34).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Lee et al. (US Publication 2015/0318109).
In re claim 2, Lee discloses the electronic component according to claim 1, as explained above. Lee further discloses wherein the molar ratio of Mg to Ti included in the side margin portions (SM – Figure 1EC) is about 0.02 or more and about 0.8 or less (¶84); and 
the molar ratio of Mg to Ti included in the dielectric layers is about 0.04 or more and about 2.3 or less (Table 1: Sample 10).

3.	Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Publication 2015/0318109) in view of Kim et al. (US Publication 2017/0040111).
	In re claim 3, Lee discloses the electronic component according to claim 1, as explained above. Lee does not disclose wherein each of the side margin portions includes a plurality of side margin layers laminated in the width direction; and 
	Kim discloses a plurality of side margin layers (161, 162 – Figure 3, ¶35) laminated in the width direction (Figure 3); and 
a molar ratio of an additive including Mg to Ti included in the side margin layer (161 – Figure 3) located on an innermost side in the width direction is smaller than a molar ratio of an additive Mg to Ti included in the side margin layer (162 – Figure 3) located on an outermost side in the width direction (¶30, ¶53-55).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the regional margin structure as described by Kim to improve the densification of the ceramic body. 
4.	Claims 4 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Publication 2015/0318109) in view of Mizuno (US Publication 2018/0061575).
	In re claim 4, Lee discloses the electronic component according to claim 1, as explained above. Lee does not disclose wherein each of the plurality of internal electrodes includes a segregated portion in which Mg is segregated in a range of about 10 µm or less inward from an end portion in the width direction.
	Mizuno discloses each of the plurality of internal electrodes (12, 13 – Figure 2, ¶54) includes a segregated portion in which Mg is segregated in a range of about 10 µm or less inward from an end portion in the width direction (¶73, ¶75).
	It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the oxidized regions as described by Mizuno to ensure suppression of capacitance loss towards the center of the capacitor element. 
	In re claim 16, Lee discloses the electronic component according to claim 1, as explained above. Lee does not disclose wherein each of the plurality of internal electrodes includes a segregated portion in which Mg is segregated at an end portion in the width direction.
	Mizuno discloses each of the plurality of internal electrodes (12, 13 – Figure 2, ¶54) includes a segregated portion in which Mg is segregated at an end portion in the width direction (¶73, ¶75).
	It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the oxidized regions as described by Mizuno to ensure suppression of capacitance loss towards the center of the capacitor element. 

5.	Claims 5, 17, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Publication 2015/0318109) in view of Haratani et al. (US Patent 6,278,602).
	In re claim 5, Lee discloses  the electronic component according to claim 1, as explained above. Lee does not disclose wherein an average thickness of the end portion in the width direction of each of the plurality of internal electrodes is smaller than 28an average thickness of a central portion in the width direction of each of the plurality of internal electrodes.
	Haratani discloses an average thickness of the end portion in the width direction of each of the plurality of internal electrodes (3, 4, 5, 6 – Figure 1A, col.4 ll.27-29) is smaller than 28an average thickness of a central portion in the width direction of each of the plurality of internal electrodes (Figure 2).
	It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the internal electrode structure of Haratani to reduce the risk of inter-layer peel-off or delamination within the ceramic layers (Abstract – Haratani). 
	In re claim 17, Lee discloses  the electronic component according to claim 1, as explained above. Lee does not disclose wherein in each of the plurality of internal electrodes, a 
	Haratani discloses wherein in each of the plurality of internal electrodes (3, 4, 5, 6 – Figure 1A), a thickness of an end portion in the width direction is less than 28an a thickness of a central portion in the width direction (Figure 2).
	It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the internal electrode structure of Haratani to reduce the risk of inter-layer peel-off or delamination within the ceramic layers (Abstract – Haratani). 
	In re claim 18, Lee in view of Haratani discloses the electronic component according to claim 17, as explained above. Lee in view of Haratani does  wherein 30the thickness of the central portion is about 0.8 µm and a thickness of the end portion is about 0.55 µm. However, it is well-known in the art that adjusting the thickness of the internal electrode layer affects the overall ESR of the device. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to adjust the dimensions of the internal electrode to achieve a device of desired ESR characteristics, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

6.	Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Publication 2015/0318109) in view of Takeuchi et al. (US Publication 2012/0069489).
In re claim 9, Lee discloses the electronic component according to claim 1, as explained above. Lee does not disclose wherein the laminate includes at least one of rounded corner portions or ridge line portions.
Takeuchi discloses a laminate (11 – Figure 1, ¶26) includes at least one of rounded corner portions or ridge line portions (¶26).
. 
7.	Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Publication 2015/0318109) in view of Yamaguchi (US Publication 2011/0205686).
	In re claim 12, Lee discloses the electronic component according to claim 1, as explained above. Lee does not disclose wherein each of the plurality of dielectric layers includes Si.
	Yamaguchi discloses the plurality of dielectric layers for a capacitor element (Abstract) includes Si (¶62).
	It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate an additive element as described by Yamaguchi to provide for a sintering aid while achieving a desired dielectric constant, and thus, electronic component with desired capacitance.
In re claim 13, Lee discloses the electronic component according to claim 1, as explained above. Lee does not disclose wherein each of the plurality of dielectric layers includes at least one of Dy, Y or Ho.
Yamaguchi discloses wherein each of the plurality of dielectric layers for a capacitor element (Abstract) includes at least one of Dy, Y or Ho (¶28).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate an additive element as described by Yamaguchi to provide for a desired dielectric constant, and thus, electronic component with desired capacitance.
 

8.	Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Publication 2015/0318109).
	In re claim 20, Lee discloses the electronic component according to claim 1, as explained above. Lee does not explicitly disclose wherein dimensions in the width direction of each of the plurality of internal electrodes are the same or substantially the same. However, it is well-known in the art that the dimensions of the internal electrode are directly proportional to the capacitance of the device. It would have been an obvious matter of design choice to adjust the width of the internal electrodes to achieve a device of desired capacitance, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art does not teach nor suggest (in combination with other claim limitations) the internal electrode has a thin portion that is thinner than an end portion, which has a thickness smaller than a central portion of the internal electrode. The thin portion is located within 10 micrometers from the end portion.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN RAMASWAMY whose telephone number is (571)270-1962.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jenny Wagner can be reached on (571) 272-5359.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARUN RAMASWAMY/Primary Examiner, Art Unit 2848